DETAILED ACTION
Claims 1-21 are pending.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system and method comprising the following limitation/feature:
(Claim 1) - " in response to a reception of the control request (CR1), check if at least one control command and/or parameter setting from a second remote user terminal (162) has been received in the communication interface (140) within a particular interval (P) preceding a point in time (ts) when the control request (CR1) was received, and if so, send, via the communication interface (140), status data (SD2) to the first remote user terminal (161), where said status data (SD2) indicate an identity (ID) of the second remote user terminal (162)"; and
(Claim 8) – “responsive to a reception of the control request (CR1), checking if at least one control command and/or parameter setting from a second remote user terminal (162) has been received in the communication interface (140) within a particular interval (P) preceding a point in time (t3) when the control request (CR1) was received, and if so, sending, via the communication interface (140), status data (SD2) to the first remote user terminal (161), where said status data (SD2) indicate an identity (ID) of the second remote user terminal (162)”;
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119